Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

No prior art of record shows the device having a winding drum and frames at ends of the drum, a middle shaft rotatably mounted to one of the frames, a spring mounted outside the shaft and axially parallel to the shaft, and a pivot fixed in a circumferential direction with one of the ends of the drum and coaxially connected to the middle shaft, an outer end of a red of the spring fixed to an outer surface of the shaft, nor any motivation to do so.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/